Title: From George Washington to Major General Joseph Spencer, 3 April 1777
From: Washington, George
To: Spencer, Joseph



Sir
Head Quarters [Morristown] 3d April 1777

I am favd with yours of the 26th Ulto inclosing proceedings of a Court Martial upon Nagel, Key and Querry, who are sentenced to suffer Death, for desertion. The plea, of ignorance of our law, is frivolous, and if admitted, we should never convict a Criminal. Examples must be made, to put a stop to that prevailing Crime, or we may as well disband the Army at once, I therefore desire that the most atrocious of the three may be executed and the others pardonned.
I am pretty well convinced that the Enemy mean to abandon Rhode Island and join their main Body. They now have a fleet of Transports laying in the narrows with Troops on Board bound upon an expedition to either delaware or Chesapeak Bay, and unless they call in their detatchments, they will leave the posts which they at present occupy in Jersey too weak, as the Men, which I have just mentioned, are drawn from them. I am not only amazed at the low Returns of the Rhode Island Battalions, as I had heard that they were nearly compleated, but that Genl Varnum should be only preparing Hospitals for innoculation when you wrote. I however desire that every Man who has had the small Pox may be immediately marched to Peekskill and there wait further orders. Those who have not, as soon as they have gone thro’ the disorder and are fit to travel. I am &c.

G. W——n



P.S. If the Enemy should leave Rhode Island and go clearly off I desire you may join the Army here.

